Mr. President, please accept my warm congratulations on your election 
to your high office. It is a great pleasure to see the representative 
of the fraternal Hungarian People's Republic presiding over the 
thirty seventh session of the General Assembly and we wish you every 
success in your work.
The period since the last regular session of the Assembly has been 
filled with complex and contradictory events. The peoples have 
persistently demanded that the threat of nuclear war be averted, the 
arms race curbed and disarmament achieved, but those in the 
belligerent circles of imperialism have been accelerating the arms 
race and pushing the world towards nuclear catastrophe. Mass anti war 
demonstrations have gained in strength, and we have been deafened by 
the explosion of the bombs of the aggressors. The national liberation 
movements have broadened in scope, and the colonialists and racists 
have mounted ominous plans for suppressing, those movements. Peace 
loving peoples have won new and constructive victories, while the 
forces of imperialism and reaction have developed monstrous doctrines 
and programmes for the mass extermination of human beings and to 
undermine the process of detente and co operation. In this new tense 
international situation the peoples of the world are once again 
realizing that there is no task more important or more urgent today 
than that of defending peace and averting the threat of nuclear war. 
That cannot be refuted by those whose statements at this session have 
constituted merely another routine attempt to distort the real 
picture of the present day world and to shift all the blame for its 
troubles from themselves to innocent parties.
As has already been noted during this session of the General 
Assembly, the current aggravation of the international situation and 
the mounting threat of war are due to the fact that some Western 
States, above all the United States, persist in policies inimical to 
the interests of peace. The situation is all the more alarming in 
that some of those States are permanent members of the Security 
Council and their policies are totally in conflict with the 
particular responsibility for international security and the 
preservation of peace that the Charter places upon them.
A close analysis of statements by leading United States officials on 
the substance of the military and political problems, in the world 
today and a careful analysis of the goals of the intensive rearmament 
programme that has been launched in the United States and of the 
strategic concepts being put forward cannot but show that 
Washington's present course is by no means peace oriented. We have 
all heard the frank statement at the 11th meeting by the United 
States Secretary of State, Mr. Shultz, that the United States is 
guided in its actions by the principle of the position of force and 
will be unswerving in its use of it. Is this not an express policy of 
military and political confrontation, a policy of seizing dominant 
positions on a global scale is it not making this all part of a 
fundamental principle
It would be difficult to imagine a political credo in greater 
opposition to the requirements of the Charter. The policy of 
discarding in practice the principle of equality and equal security, 
which, in this nuclear age, is an absolutely vital principle, erodes 
the mainstays of the structure of relations between States and 
contributes to the threat of war.
The United States is provoking tension and protracting conflicts; it 
acts on its own behalf and through proxies in order to justify the 
further buildup of arms and its growing demand that its allies toe 
the line. The United States is instigating an anti communist crusade 
and is spreading lies about an alleged Soviet threat and other 
fabrications in order to impose its latest missiles on the 
territories of others and to cause an impasse in disarmament talks. 
Those provocative actions are camouflaged by demagogic utterances 
about a commitment to peace through strength; to the prevention of 
wars in general. But the legitimate question arises of whether the 
authors of those pronouncements did not indeed have an opportunity, 
for example, to prevent or halt the Israeli aggression in Lebanon.
Acting at variance with the commitment to prevent nuclear war they 
entered into in the 1970s, Washington's strategists are now 
proclaiming the admissibility and even the acceptability of a nuclear 
conflict. The world has been subjected to cynical bombast about 
first, second and subsequent nuclear strikes, about nuclear 
escalation in doses, about demonstrative and selective use of nuclear 
weapons, and so forth. Over the past year and a half, the United 
States has put forward more different concepts of the use of force 
primarily in a nuclear context than in any preceding decade. They 
talk about a secured nuclear war, then they talk about limited war, 
about blitzkrieg, and about protracted war.
All these statements and actions are permeated with the idea of the 
first use of nuclear weapons and an insane reliance on winning a 
nuclear victory. Such notions are the sheerest adventurism, fraught 
with enormous dangers for mankind. They constitute nothing but naked 
war propaganda. There can be no doubt that any use of nuclear weapons 
will cause a chain reaction. That being so, strategic planning of 
this kind, in any of its versions, represents in actual fact planning 
for a nuclear catastrophe. But those so called planners ought to be 
reminded that planning and preparation for of aggression are 
qualified in international instruments specifically in the Charter of 
the United Nations, in the judgment of the Nuremberg International 
Military Tribunal, and in the Definition of Aggression and other 
United Nations documents as a crime against peace and against 
humanity. Military political stereotypes inherited from the time of 
the former monopoly on the atom bomb are now outmoded. In his message 
at the twelfth special session the second special session of the 
General Assembly devoted to disarmament, the General Secretary of the 
Central Committee of the Communist Party of the Soviet Union and 
President of the Presidium of the Supreme Soviet of the USSR, Mr. 
Leonid Brezhnev, described as indisputable and determinant the fact 
that nuclear war, should it break out, could, in the current 
international situation, mean the destruction of human civilization 
and perhaps  en the end of life on Earth.
Such is the harsh imperative of this nuclear age: there can be no 
security for anyone through nuclear adventurism. A nuclear Power can 
be secure only if its foreign and military policies pose no threat to 
any other country. As to notions that one's own security can be 
strengthened by chasing the phantom of military supremacy, plans to 
achieve such supremacy simply cannot be carried out, and measures 
undertaken to that end can only aggravate military nations and lower 
the level of security for all.
While, in this nuclear age, strategic stability based on an 
approximate balance of forces is an extremely important basis for 
universal security, it is no guarantee of that security. Mankind can 
free itself from the deadly threat only by gradually lowering the 
level of military confrontation, through the implementation of agreed 
measures on the limitation and reduction of armaments and on 
disarmament. There is no other way, for security and disarmament are 
inseparably linked.
Today's realities demand the adoption of urgent and effective 
measures for the prevention of nuclear war. Particular responsibility 
for that lies with the permanent members of the Security Council 
which are in addition nuclear weapon Powers. In present conditions. 
the commitment by each nuclear weapon Power not to be the first to 
use nuclear weapons would be of key significance for removing the 
threat of nuclear war. That is the express duty of the nuclear 
Powers; it is their primary responsibility towards mankind.
As is known, the USSR, which takes a. very serious view of its status 
as a nuclear Power and as a permanent member of the Security Council, 
has already shouldered that responsibility. The step taken by the 
USSR is a powerful stimulus for the drastic of the threat of nuclear 
war and for the strengthening of trust in relations between States. 
The exclusion from international relations of force in all its 
manifestations, both nuclear and conventional, would be fostered by 
early completion of the work on a world treaty on the non use of 
force in international relations, a draft of which was submitted by 
the Soviet Union in 1976 for consideration by the United Nations. A 
set of specific and constructive proposals set out in the memorandum 
of the USSR on Averting the growing nuclear threat and curbing the 
arms race, which was submitted to the Assembly at its second special 
session devoted to disarmament creates possibilities for making 
progress along all avenues leading to the limitation and radical 
reduction of armaments, whether nuclear weapons, other weapons of 
mass destruction, including chemical weapons, conventional weapons, 
or naval activities. There is no kind of weapon which the Soviet 
Union would not be prepared to limit or ban on a basis of 
reciprocity. Further evidence of the readiness of the USSR to reduce 
the nuclear threat, to curb the arms race and to make our planet 
safer for life and for constructive work is provided by the proposals 
aimed at the speedy cessation and total prohibition of nuclear 
weapon testing; these were formulated with due regard for the views 
and suggestions of many countries, including suggestions regarding 
verification and regarding an appeal to all the nuclear Powers to 
declare, within an agreed time frame, a moratorium on all nuclear 
explosions, pending the conclusion of a treaty banning them 
completely.
The USSR initiative entitled Intensification of efforts to remove the 
threat of nuclear war and to ensure a safe development of nuclear 
energy is also of vast significance. That proposal develops further 
the work already begun on questions of preventing nuclear war and of 
nuclear disarmament ranging from a simultaneous freeze on the 
production and deployment of nuclear weapons and their delivery 
vehicles to the elimination of existing nuclear capabilities as well 
as of strengthening the security of non nuclear countries. It is 
designed to ensure the safe development of nuclear energy for 
constructive purposes in all countries. Any destruction of non 
military nuclear facilities should unquestionably be qualified as a 
nuclear attack, which, in the definition of the United Nations, is 
the gravest crime against humanity.
The aggressive actions of the imperialists and their henchmen even 
today are leading to bloodshed in many flashpoints on our planet. A 
typical example of this reign of bloody terror a war of annihilation 
which is nothing short of genocide is the aggression launched by 
Israel against Lebanon and the Arab people of Palestine. The tragedy 
in Lebanon has shaken the entire world and provided yet further 
evidence that in this latest criminal adventure, in addition to all 
the others, the strategic allies, Israel and the United States, acted 
hand in hand.
Scores of thousands of human beings and the destiny of hundreds of 
thousands more, have fallen victim to the most sophisticated American 
military technology, tried out with the help of Israel in Lebanon. In 
shamelessly arming the aggressor, which has repeatedly been condemned 
by the United Nations, and overtly and covertly acting as its 
accomplice, the United States contrary to its obligations as a 
permanent member of the Security Council is doing everything possible 
to establish in that area an order which would enable it and its 
henchmen to do as they please in other people's territories.
However, they should know better than to labor under such a delusion. 
Attempts to rule the destinies of the peoples of the Middle East from 
Washington or Tel Aviv are inevitably doomed to failure. The selfless 
struggle of the Palestinian people under the leadership of the 
Palestine Liberation Organization, the courage and determination of 
the Syrians and the Lebanese, have clearly demonstrated this. The new 
plan for a Middle East settlement which has been announced by the 
President of the United States and widely publicized does not contain 
anything new. The United States proposals are flawed in their very 
essence. They fail to provide for the liberation of all Arab 
territories seized in 1967, deny the right of the Palestinians to 
create their own State and disregard the PLO, This is nothing but a 
continuance of the treacherous Camp David policy of acquiescence, 
designed to enslave the peoples of that region.
Our position on the Middle East problem has always been and continues 
to be crystal clear. The complex problem of the Middle East can be 
resolved only by the concerted efforts of all the parties concerned, 
which must certainly include the PLO, the sole legitimate 
representative of the Arab people of Palestine. This problem cannot 
be resolved without strict observance of the principle of the 
inadmissibility of the acquisition of territory by forces; the 
recognition and exercise of the right of the Arab people of Palestine 
to self determination and to create their own independent State on 
Palestinian soil, which must be freed from Israeli occupation; and 
ensuring the right of all States of the region to a secure existence 
and development in conditions of mutual respect for sovereignty, 
independence and territorial integrity, with appropriate 
international guarantees.
This is the only course that will lead to a settlement, as envisaged 
in the Soviet proposal on the convening of an international 
conference on the Middle East. The results of the Twelfth Arab Summit 
Conference at Fez constitute a constructive contribution to the 
settlement process. We take a positive view of the principles that 
were adopted at that Conference for the solution of the Palestinian 
question and the Middle East problem as a whole.
Nowadays it is more necessary than ever before for political leaders 
to demonstrate common sense, clear sightedness, prudence and genuine 
realism in their approach to the problems that arise. We should also, 
of course, be guided always by the fact that international detente 
calls for peaceful co operation with other States, not military 
preparations or hostility toward other States. Detente is a 
conscientious observance in good faith of the norms of international 
law and the principle of non intervention in the internal affairs of 
others. It also implies a constant desire to contribute by practical 
action to curbing the arms race in the world and strengthening 
security by gradually building up mutual confidence on a just and 
reciprocal basis. This is exactly what the States of the socialist 
community are doing. Unfortunately, this cannot be said for the 
United States and its partners in aggressive blocs.
Yet another example of the fact that the Washington Administration 
adheres to diametrically opposite principles is its policy with 
respect to Afghanistan, South East Asia and the Caribbean. They are 
trying to achieve their aim of barring the way to social reforms by 
staging military adventures against peoples seeking freedom and 
progress. This is clearly demonstrated by the continuing hostile 
actions of the United States of America against Cuba, Afghanistan, 
the countries of Indo China; Nicaragua and other States of the world, 
and this should serve as a warning. It is also shown by its support 
for reactionary anti people regimes in Chile, South Korea, El 
Salvador and other countries.
The long chain of irrefutable facts indicative of the dangerous 
course followed by the foreign policy of the United States, which is 
a threat to peace and social progress, includes the well known action 
of that country against the anti colonialist struggle of the peoples 
of the world. When in August 1981 the racists of Pretoria launched 
their large scale aggression, which is still going on now, against 
the People's Republic of Angola, the United States chose to act as a 
forthright advocate of that naked act of aggression. In the Security 
Council it vetoed the draft resolution strongly condemning the 
aggression and calling for its immediate cessation. The veto was in 
no way accidental; it constituted the implementationof what had 
earlier been proclaimed the new regional strategy of the United 
States regarding southern Africa.
The basic tenets of this strategy, which in its very essence is a 
doctrine of recolonization, amount to nothing less than a naked 
threat to use South Africa to bring about the destabilization of 
independent African States. As regards the Namibian problem, the so 
called new doctrine basically encourages the South African racists to 
retain Namibia as a colony of South Africa and to impose on the 
Namibian people conditions that are advantageous to Pretoria. The 
Apartheid regime is allowed to use force in pursuing its colonial 
policy, to employ the piratical methods of the Israeli militarists in 
Lebanon, and to attempt to destroy the South West Africa People's 
Organization and to exclude it from participating in decisions on the 
future of its homeland. The task of the United Nations is to prevent 
this and to work for the early attainment of independence by the 
people of Namibia.
Washington is known never to have fulfilled its obligations as 
regards the developing countries. When the conflict between the 
United Kingdom and Argentina erupted as a result of the stubborn 
opposition of the United Kingdom to the decolonization of the 
Falkland Islands (Malvinas), the United States ignored its 
obligations as far as Argentina was concerned, extended the North 
Atlantic Treaty Organization to Latin America and took advantage of 
the situation in order openly to assist in the colonialist plunder 
and to penetrate the South Atlantic region.
A vivid example of the policy of force and blackmail as a means of 
carrying out imperialist plans on a global scale is provided by the 
actions of the United States aimed at undermining the regional 
organizations of the developing countries, nullifying the United 
Nations decision to convene the Conference on the Indian Ocean, 
opposing the drafting of a world treaty on the non use of force in 
international relations and refusing to sign the United Nations 
Convention on the Law of the Sea.
The same strategy of force is being carried out by the United States 
in the realm of international economic relations. It is precisely 
those in the ruling circles of that country that impede by every 
means available the implementation of United Nations decisions on the 
establishment of a new international economic order, obstruct the 
launching of global negotiations and defend in every possible way the 
activities of transnational corporations, which are detrimental to 
the sovereignty and the economies of the developing countries.
The policy of blackmail and threats is being employed not only 
against socialist States but also against those developing countries 
that have chosen the road of independent development and social 
progress. Attempts are being made to split the non  aligned movement, 
to play down its significance as a major factor in improving the 
international situation. The weapon of coercion is being used also 
against the developed countries allies of the United States. One 
recent example of this in addition to the constant demands for an 
increase in their military budgets, is the unseemly efforts of the 
United States Administration directed against a mutually advantageous 
project for a gas pipeline between Siberia and Western Europe. We 
almost have the impression of hearing a cowboy's lasso whistle over 
some countries of Western Europe. AU this is a significant lesson for 
the young developing countries, which should indeed think twice 
before developing ties, especially economic ties, with the United 
States.
The Soviet Union and other socialist States oppose that policy of 
diktat and blackmail by a clear and unequivocal policy of developing 
international economic co operation on a basis of equality and in the 
interest of all the participants and with due regard for the special 
interests of the developing countries, at the same time providing 
them with assistance on a scale greater than that recommended by the 
United Nations.
Given the deterioration in the international situation caused by the policy of imperialism, 
of overriding importance for the destiny of mankind is the positive 
implementation of the Leninist strategy of peace, the Peace Programme 
for the 1980s worked out by the twenty sixth Congress of the 
Communist Party of the Soviet Union and promoted by the Soviet Union, 
which is celebrating its sixtieth anniversary. The creation and the 
successful development of the Soviet Union are of undying 
international significance and an important historic landmark in the 
age old struggle of progressive mankind for equality, the progress of 
nations and world renewal.
Faithful to the principle of peace and friendship among peoples, to 
which it pledged itself at the hour of its birth, the Soviet State 
takes this as the basis of all its activities in the international 
arena. It underlies all its successes and achievements. Leninist 
ideals and principles embodied in the decisions of the Communist 
Party of the Soviet Union and the highest State bodies of the Land of 
the Soviets and in the Constitution of the USSR determine the 
approach of the Soviet State to all problems of relations between 
countries and peoples.
The sixtieth anniversary of the Union of Soviet Socialist Republics 
is clear testimony to the triumph of the Leninist national policy and 
to the historic achievements of socialism. The workers of the 
Byelorussian SSR cherish the fact that they belong to the unified 
family of Soviet peoples. They realize that everything we have done 
and achieved has been brought about by the concerted efforts of all 
the peoples of our multinational homeland. We have every reason to be 
proud of our achievements in political, economic and social 
development. In this period Byelorussia has become a Republic with a 
highly developed industry and intensive agriculture. At present our 
industry produces 30 times more than in the pre war year, 1940, 
despite the fact that it was almost totally destroyed by the Hitler 
aggressors in the Second World War and that those aggressors murdered 
a quarter of its population. Education, science, health care and 
culture have made great strides in the Republic. We live and work in 
a socialist democracy which guarantees genuine rights and freedoms 
for every human being. In order to continue their successful and 
constructive work the Byelorussian people, like other peoples of the 
USSR and of the entire planet, need above all lasting peace.
Deadlocks in the international arena do  not occur of themselves. It 
is well known that they are created deliberately. This can be said 
about almost every situation of conflict and outstanding problem the 
continuing conflict between Iraq and the Islamic Republic of Iran, 
opposition to the peaceful reunification of Korea free from outside 
interference, and to the withdrawal of foreign troops from South 
Korea, the refusal to take part in, or the obstruction of, 
disarmament talks, the desire to put weapons into outer space and 
other pressing problems.
Let us take as an example the problem of Cyprus. Here again we see 
who is doing what to impede United Nations efforts to defend the 
independence, sovereignty and territorial integrity of the Republic 
of Cyprus and to demilitarize the island by withdrawing all foreign 
troops and eliminating all foreign bases; how attempts are being made 
to impose on the Cypriots a solution alien to them. In those 
circumstances United Nations efforts should be directed towards 
making the intercommunal talks a success, while fully respecting the 
sovereignty and territorial integrity of the Cypriot State and its 
policy of non alignment.
Thus in the final analysis underlying all these deadlocks there are 
selfish imperialist interests and a reluctance to take account of the 
real situation in an evolving world and of the will of the peoples.
Today political wisdom lies in concerted, persistent and patient 
efforts to solve the problems threatening universal peace. In that 
way, even if not all the problems are solved at once, many will be. 
It is particularly important, of course, to solve the most pressing 
problems of our time: that of averting a nuclearwar, curbing the arms 
race and achieving disarmament. If we do not, the wise sphinxes to 
which the United States Secretary of State recently alluded in 
justifying Washington's policies will no longer be there.
The delegation of the Byelorussian SSR, guided by the testament of 
Lenin that the Soviet State wishes to live in peace with all peoples 
and directs its efforts to the building of its own State, will 
actively promote the preparation and adoption of measures designed to 
avert the threat of nuclear war, strengthen peace, bring about co 
operation among peoples and solve other problems on the agenda of 
this session of the General Assembly in accordance with the Charter 
of the United Nations.
